DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 & 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shultz (US 5265522) in view of Julian (US 3630080) in further view of Uss (US 5771783) in further view of Park (US 2015/0313403)
As Per Claim 1. Schultz discloses an electric pressure cooker cover with temperature and pressure display [abstract] , comprising: 
 a cover [Fig. 4, #15]; 
cover [Fig. 4, #15], characterized in that, the electric pressure cooker cover [Fig. 4, #15] is provided with a thermometer or pressure gauge component [Fig. 4, #4; Col. 2, Lines 47-53; “…such as a dial thermometer or a pressure gauge, already on a cooking vessel without having to modify the operating condition display device….”]
the thermometer or pressure gauge component [Fig. 4, #4] is embedded in the cover handle [Fig. 4, #3], the thermometer or pressure gauge component [Fig. 4, #3] comprises a dial [Fig. 3, #14] arranged on the cover handle [Fig. 4, #3] 
Schultz does not disclose a temperature and pressure gauge component. 
Julian, much like Shultz, pertains to a temperature and pressure sensing probe for use in containers of vessels. [Col. 1, Lines 5-15] 
Julian discloses a temperature and pressure gauge. [Col. 4, Lines 30-34; “…the probe rod 36A extended inwardly of the vessel 54, pressure and temperature may be indicated by the pressure gauge and pyrometer, respectively….”]
Julian discloses the benefits of the temperature and pressure gauge in that it lends itself to easy retraction and insertion into vessels conveniently [Col. 1, Lines 50-57] while showing both readings.
Therefore, it would have been obvious to one with ordinary skill in the art to modify the temperature or pressure gauge as taught by Shultz in view of the temperature and pressure gauge as taught by Julian to further include a temperature and pressure gauge component to easily retraction and insertion into vessels conveniently [Col. 1, Lines 50-57] while showing both readings.
Schultz does not disclose a steel cover; 
an exhaust valve component; and 
a probe arranged under the dial, and the probe penetrates through the steel cover to extend into the cooker.


Uss discloses a probe [Fig. 2, #32] arranged under the dial [Fig. 1, #30], and the probe [Fig. 2, #32] penetrates through the cover [Fig. 2, #12] to extend into the cooker. [Col. 3, Lines 31-34; “…The thermometer probe 32 pierces the food so as to read the internal temperature of the food…”]
Uss discloses the benefits of the probe in that it is able to pierce the food contained within the cookware to read an internal temperature of the food. [Col. 3, Lines 31-34; “…The thermometer probe 32 pierces the food so as to read the internal temperature of the food…”]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the dial as taught by Schultz in view of the probe as taught by Uss to further include a probe arranged under the dial, and the probe penetrates through the steel cover to extend into the cooker to able to pierce the food contained within the cookware to read an internal temperature of the food. [Col. 3, Lines 31-35]
Neither Uss nor Schultz discloses a steel cover; and
an exhaust valve component 
Park, much like Uss and Schultz, pertains to cookware handle arrangements. [abstract] 
Park discloses a steel cover [Fig. 1, #105; Par. 71, “…the cover 105 is produced by coating a metallic plate (e.g., a stainless steel plate) with the thermo-chromic paint 135…”]; and
an exhaust valve component [Fig. 13, #1305; the reference discloses that the exhaust valve is used in “low pressure” settings, however, as similar in the operation of high pressure cooking operations, both low and high pressure settings require/benefit from releasing excess steam, as is standard in both operations, to maintain/reach a certain pressure] 
Park discloses the benefits of the steel cover and exhaust valve component in that it allows steam to leave the container when the pressure within the container reaches a predetermined limit [Par. 125] and for the cover to be made of a material that can absorb and retain heat. [Par. 54; the reference clearly shows that the container and thermodynamic layer is made of the same material as the cover (..Each of the inner and outer shells can be made up a single layer of metal, such as stainless steel…”) and thus, the cover being made of steel would achieve the same benefit]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the cookware as taught by Uss and Schultz in view of the cover and valve as taught by Park to further include a steel cover and an exhaust valve component to allow steam to leave the container when the pressure within the container reaches a predetermined limit [Par. 125] and for the cover to be made of a material that can absorb and retain heat. [Par. 54; the reference clearly shows that the container and thermodynamic layer is made of the same material as the cover (..Each of the inner and outer shells can be made up a single layer of metal, such as stainless steel…”) and thus, the cover being made of steel would achieve the same benefit]
As Per Claim 4, Neither Shultz nor Julian explicitly disclose corresponding pressure values are marked between 105°C-120°C in the dial of the thermometer and pressure gauge.
However, Shultz discloses measuring a pressure ore temperature of a cooking vessel during operation. [Col. 2, Lines 47-53; “…such as a dial thermometer or a pressure gauge, already on a cooking vessel without having to modify the operating condition display device….”]. 
Shultz contemplates the benefits of doing so in order to signal an operating condition of the cooking vessel [Col. 2, Lines 48-55; “…It is thus possible to provide many different types of cooking vessels in use today with the apparatus for signalling an operating condition of the present invention. Furthermore, because no electrical switches are required to be actuated and there are no electrical contact transitions which must be maintained, the construction of the device is relatively simple and functions very reliably….”]
both pressure and temperature readings from a gauge. [Col. 4, Lines 30-34; “…the probe rod 36A extended inwardly of the vessel 54, pressure and temperature may be indicated by the pressure gauge and pyrometer, respectively….”]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the pressure and temperature gauge as disclosed by Shultz and Julian to further include corresponding pressure values are marked between 105°C-120°C in the dial of the thermometer and pressure gauge in order to signal an operating condition of the cooking vessel reliably. [Col. 2, Lines 48-55]
As Per Claim 5, Shultz discloses all limitations of the invention except the exhaust valve component comprises an exhaust pipe and a gas valve thimble, the exhaust pipe penetrates through the electric pressure cooker cover, the gas valve thimble blocks the upper outlet of the exhaust pipe, and the gas valve thimble can move back and forth vertically.
Park, much like Uss and Schultz, pertains to cookware handle arrangements. [abstract] 
Park discloses the exhaust valve component comprises an exhaust pipe [Fig. 15, #1410] and a gas valve thimble [Fig. 15, #1505], the exhaust pipe [Fig. 15, #1410] penetrates through the electric pressure cooker cover [Fig. 14, #1200], the gas valve thimble [Fig. 15, #1505] blocks the upper outlet of the exhaust pipe [Fig. 15, #1410], and the gas valve thimble can move back and forth vertically. [Fig. 15, #1505]
Park discloses the benefits of the valve in that it regulates pressure within the container. [Par. 129] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the cover as taught by Shultz in view of the exhaust valve as taught by Park to further include the exhaust valve component comprises an exhaust pipe and a gas valve thimble, the exhaust pipe penetrates through the electric pressure cooker cover, the gas valve thimble blocks the upper  
Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shultz (US 5265522) in view of Julian (US 363080) in further view of Uss (US 5771783) in further view of Park (US 2015/0313403) in further view of Kaiser (US 6431110)
As Per Claim 2, Shultz discloses all limitations of the invention except a bimetallic twisted ring is arranged in the probe, the upper end of the bimetallic twisted ring is connected with a pointer pivot, the lower end is welded with an elastic sheet base, and the elastic sheet base is in close contact with the inner wall of the probe.
Kaiser, much like Shultz, pertains to a food temperature measuring device for insertion into food to audibly signal to a user the temperature of the food. [abstract] 
Kaiser discloses a bimetallic twisted ring [Fig. 2, #34] is arranged in the probe [Fig. 2, #30], the upper end of the bimetallic twisted ring [Fig. 2, #34; Col. 3, Lines 50-54; “…The temperature sensitive spring 34 is in bi-metallic communication….”] is connected with a pointer pivot [Fig. 2, #22; Col. 3, Lines 50-56; “…As the temperature of a suitable substance increases, the temperature sensitive spring 34, and connection rod 36 slowly rotate causing the pointer cap 22 of the temperature pointer 14 to slowly rotate toward the set point...”], the lower end is welded with an elastic sheet base [Fig. 2, #38], and the elastic sheet base [Fig. 2, #38] is in close contact with the inner wall of the probe [Fig. 2, #30].
Kaiser discloses the benefits of the bimetallic ring in that it allows the pointer to slowly rotate towards a set point due to a temperature detected to create an audible visual to a user. [Col. 3, Lines 50-56]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the dial as taught by Shultz in view of the probe as taught by Kaiser to further include a bimetallic twisted ring is arranged in the probe, the upper end of the bimetallic twisted ring is connected 
As Per Claim 3, Schultz discloses all limitations of the invention except the pointer pivot is provided with a pointer, the pointer is arranged on the dial, and the bimetallic twisted ring swells and twists to drive the pointer to swing by the heat transmission of the elastic sheet base.
Kaiser, much like Shultz, pertains to a food temperature measuring device for insertion into food to audibly signal to a user the temperature of the food. [abstract] 
Kaiser discloses the pointer pivot [Fig. 2, #22] is provided with a pointer [Fig. 2, #14], the pointer [Fig. 1, #14] is arranged on the dial [Fig. 1, #12], and the bimetallic twisted ring [Fig. 2, #34] swells and twists to drive the pointer [Fig. 2, #14] to swing by the heat transmission of the elastic sheet base. [Col. 3, Lines 50-56; “…As the temperature of a suitable substance increases, the temperature sensitive spring 34, and connection rod 36 slowly rotate causing the pointer cap 22 of the temperature pointer 14 to slowly rotate toward the set point...”],
Kaiser discloses the benefits of the bimetallic ring in that it allows the pointer to slowly rotate towards a set point due to a temperature detected to create an audible visual to a user. [Col. 3, Lines 50-56]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the dial as taught by Shultz in view of the probe as taught by Kaiser to further include the pointer pivot is provided with a pointer, the pointer is arranged on the dial, and the bimetallic twisted ring swells and twists to drive the pointer to swing by the heat transmission of the elastic sheet base to slowly rotate towards a set point due to a temperature detected to create an audible visual to a user. [Col. 3, Lines 50-56]
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shultz (US 5265522) in further view of Julian (US 363080)  in view of Uss (US 5771783) in further view of Park (US 2015/0313403) in further view of He (US 2013/0180986)
As Per Claim 6, Shultz discloses all limitations of the invention except a floater component is arranged on the electric pressure cooker cover with temperature and pressure display, the floater component comprises a floater, a floater valve seat and a slide bar component, the floater is arranged in the floater valve seat, the slide bar component of which one end is connected with the floater is arranged in the lock hole on the side of the electric pressure cooker cover, and the slide bar component extends out of the lock hole to lock the cover when the floater moves upwards.
He, much like Shultz, pertains to a pressure cooker cover. [abstract] 
He discloses a floater component [Fig. 2, #2]  is arranged on the electric pressure cooker cover [Fig. 2, #1], the floater component comprises a floater [Par. 8; “…which allows the passing of the float of the float valve…”; although not shown in the drawings, the reference explicitly discloses that the valve seat has a floater, being two distinct portions (i.e. the floater and the float valve)], a floater valve seat [Fig. 2, #2] and a slide bar component [Fig. 2, #1-1], the floater is arranged in the floater valve seat floater [Par. 8; “…which allows the passing of the float of the float valve…”] , the slide bar component [Fig. 2, #1-1] of which one end is connected with the floater is arranged in the lock hole on the side of the electric pressure cooker cover [Par. 17; “…a guide column of sliding bar 1-1 corresponding to the guide chute is installed on the upper part of the cooker cover, and the side edge of the locking piece 9-3 is provided with an opening 9-31, which allows the passing of the float of the float valve….”], and the slide bar [Fig. 2, #1-1] component extends out of the lock hole [Fig. 2, #9-3] to lock the cover when the floater moves upwards. [Par. 17; “…a guide column of sliding bar 1-1 corresponding to the guide chute is installed on the upper part of the cooker cover, and the side edge of the locking piece 9-3 is provided with an opening 9-31, which allows the passing of the float of the float valve. In this embodiment, the 
He discloses the benefits of the sliding bar and floating arrangement in that it ensures a reliable safety performance and convenient use for the user during operation. [Par. 3] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the cover as taught by Shultz in view of the floater and sliding bar as taught by He to further include a floater component is arranged on the electric pressure cooker cover with temperature and pressure display, the floater component comprises a floater, a floater valve seat and a slide bar component, the floater is arranged in the floater valve seat, the slide bar component of which one end is connected with the floater is arranged in the lock hole on the side of the electric pressure cooker cover, and the slide bar component extends out of the lock hole to lock the cover when the floater moves upwards to ensure a reliable safety performance and convenient use for the user during operation. [Par. 3] 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABARAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761                

/CHRISTOPHER M KOEHLER/               Primary Examiner, Art Unit 3726